Citation Nr: 0332946	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  98-10 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of a 100 percent schedular rating 
for non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from June to October 
1973 and from November 1979 to September 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which reduced a schedular rating for 
non-Hodgkin's lymphoma from 100 percent to noncompensable (0 
percent) from July 1, 1998.  The RO had previously notified 
the veteran of the proposed reduction and given him an 
opportunity to present evidence and argument in opposition to 
that action.  

The issue developed and certified for appeal has been 
characterized by the RO as entitlement to an increased rating 
for the veteran's service-connected non-Hodgkin's lymphoma.  
However, since the notice of disagreement was filed in 
response to the decision that reduced the disability rating 
for this condition, the matter to be resolved on appeal 
involves entitlement to restoration of a 100 percent rating 
rather than entitlement to an increased rating.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (the 
issue on appeal is not whether the veteran is entitled to an 
increase, but whether the reduction in rating was proper); 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is 
a rating reduction case, not a rating increase case.").  The 
Board has recharacterized the issue accordingly.  

In support of his appeal for restoration of the 100 percent 
rating, the veteran has submitted copies of documents showing 
that he was denied VA Vocational Rehabilitation and Education 
services (VR & E) in December 1995 and August 2002 on the 
basis that such training was not feasible due to the severity 
of his disabilities.  The Board is obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996); EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991); Schroeder v. West, 
212 F. 3d 1265, 1271 (Fed. Cir. 2000) (VA must explore all 
legal theories, including those unknown to the veteran).  In 
addition, in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); 38 C.F.R. 3.155 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that where a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits evidence of 
unemployability, an informal claim for a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities is 
raised.  The Board therefore construes the submission of the 
VR & E documents as raising the issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  That matter has not been 
developed or certified for present appellate review but is 
referred to the RO for appropriate action.  


REMAND

Following review of the claims file, the Board finds that, 
for the reasons that follow, additional RO actions are 
necessary before the issue on appeal may be reviewed by the 
Board.  

Adequacy of VCAA notice  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), which, 
among other changes, expanded the notification and duty to 
assist obligations owed to claimants.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
Court made a conclusion similar to that reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

Pursuant to the VCAA, the RO sent the veteran a letter in 
March 2003 to provide the notice required by the new law.  
However, since less than a year has elapsed since the letter 
was mailed, the period allowed for the submission of evidence 
has not yet expired and the veteran has continued to present 
additional evidence to support his claim.  Furthermore, the 
letter specifies a 30-day reply period and does not 
adequately explain that further adjudication of the claim 
must be deferred until the full year allowed by statute has 
expired unless the veteran states that he has no further 
evidence to submit or expresses a desire for the appeal to be 
forwarded to the Board.  

Therefore, since the case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, the law allows him a full year in which to respond 
to a VCAA notice.  

Development of the evidence 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The actions set forth 
herein are not necessarily all-inclusive.  It remains the 
RO's responsibility to ensure that the notification and 
development required by the VCAA are undertaken in this case.  

By a decision issued in October 1991, the Board granted 
service connection for non-Hodgkin's lymphoma, and pursuant 
thereto the RO assigned an initial schedular disability 
rating of 100 percent from April 1989.  The RO subsequently 
determined that the disease was in remission and reduced the 
rating to 30 percent from July 1990.  The veteran appealed 
the reduction, and by a February 1996 decision the Board 
reinstated the 100 percent rating.  In 1997 the RO proposed 
that the rating be reduced to noncompensable on the basis 
that the non-Hodgkin's lymphoma was no longer active and 
notified the veteran of this proposed action.  The final 
reduction was effectuated by the April 1998 rating decision 
and the present appeal ensued.  

Under Diagnostic Code 7715 of the VA rating schedule, a 100 
percent schedular evaluation is provided for non-Hodgkin's 
lymphoma while the disease is active or during a treatment 
phase.  38 C.F.R. § 4.117, Code 7715 (2003).  The Diagnostic 
Code provides that the 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no local 
recurrence or metastasis, the disorder is to be rated on the 
basis of residuals.  

The record contains no evidence that would tend to establish 
that the non-Hodgkin's lymphoma remains active such as to 
warrant continuation of a 100 percent rating based on active 
disease.  However, the evidence is not clear as to the 
existence of residuals of non-Hodgkin's lymphoma.  The report 
of the January 2000 VA examination suggests but stops short 
of unequivocally stating that fatigue and numbness on the 
right side are residual effects of chemotherapy treatments, 
and records from M. Myron, M.D., also refer to chronic 
fatigue and suggest that intermittent lymphedema may also be 
related to the lymphoma.  (The Board notes that the numbness 
has been attributed to service-connected migraine headaches 
and is separately rated)  The Board therefore believes that a 
comprehensive examination should be performed to identify and 
quantify any symptomatology that may represent residuals of 
non-Hodgkin's lymphoma and potentially provide a basis for a 
compensable rating based on residual disability.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should review the claims file 
and ensure that all VCAA duty to assist 
and notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to ascertain the nature and 
severity of all current residuals of non-
Hodgkin's lymphoma.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  The examiner is free to request 
any additional consultations deemed 
necessary.  It is essential that the 
claims folder be provided to the examiner 
for review of pertinent documents in 
conjunction with the examination.  

On the basis of a careful review of the 
record and current examination findings, 
the examiner should address the following 
and explain the basis for the conclusions 
reached:  

(a)  Any current fatigue and/or 
lymphedema should be fully 
described, and the examiner 
should express an opinion as to 
whether it is at least as 
likely as not that such 
manifestations are residuals of 
non-Hodgkin's lymphoma or of 
treatment for the disorder.  

(b)  The examiner should 
identify any other symptoms or 
manifestations that represent 
residuals of non-Hodgkin's 
lymphoma or of treatment for 
the disorder.  

(c)  For each symptom or 
manifestation identified, the 
examiner should express an 
opinion as to whether it is at 
least as likely as not that 
such manifestations are 
residuals of non-Hodgkin's 
lymphoma or of treatment for 
the disorder.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the remanded issue should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to satisfy the requirements of the law.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


